Citation Nr: 0303712	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  97-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for blood in the stool, 
as due to an undiagnosed illness.

2.  Entitlement to service connection for left shoulder pain, 
as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, as due to 
an undiagnosed illness.

4.  Entitlement to service connection for a sore throat, as 
due to an undiagnosed illness.

5.  Entitlement to service connection for painful urination, 
as due to an undiagnosed illness.

6.  Entitlement to service connection for memory loss, as due 
to an undiagnosed illness.

7.  Entitlement to service connection for fatigue and 
weakness, as due to an undiagnosed illness.

8.  Entitlement to service connection for facial swelling, as 
due to an undiagnosed illness.

9.  Entitlement to service connection for tearing of the 
eyes, as due to an undiagnosed illness.

10.  Entitlement to service connection for internal bleeding, 
as due to an undiagnosed illness.

11.  Entitlement to service connection for a rash of the 
hands and onychomycosis, as due to an undiagnosed illness.

12.  Entitlement to service connection for cold sweats, as 
due to an undiagnosed illness.

13.  Entitlement to service connection for joint pain, as due 
to an undiagnosed illness.

(The issues of entitlement to service connection for knee 
joint pain, generalized arthritis, headaches, post-traumatic 
stress disorder (PTSD), anxiety, and depression, will be the 
subjects of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1989 to 
February 1992.  He served in the Southwest Asia theatre of 
operations from December 18, 1990, to April 21, 1991.  

The record reflects that the veteran's original claim file 
was misplaced prior to or during July 1997 when the veteran 
was notified by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that a 
rebuilt claim folder had been established.  In August 2000, 
the Board remanded the claim to obtain additional documents 
from alternative sources that would help reconstruct the 
original folder.  Various documents were obtained and 
included in the claims folder and the veteran's claim is now 
ready for appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for knee joint pain, 
generalized arthritis, headaches, PTSD, anxiety, and 
depression pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903(2002).  After giving the 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran for VA compensation 
purposes because he served in the Southwest Asia theatre of 
operations.

2.  Competent medical evidence that the veteran suffers from 
chronic disabilities manifested by blood in the stool, left 
shoulder pain, insomnia, a sore throat, painful urination, 
memory loss, fatigue/weakness, facial swelling, tearing of 
the eyes, internal bleeding, a rash on the hands 
(onychomycosis), cold sweats, and joint pain is not of 
record.  

3.  Competent medical evidence relating pituitary 
microadenoma, or any other chronic disabilities manifested by 
blood in the stool, left shoulder pain, insomnia, a sore 
throat, painful urination, memory loss, fatigue/weakness, 
facial swelling, tearing of the eyes, internal bleeding, a 
rash on the hands (onychomycosis), cold sweats, and joint 
pain to the veteran service, including his service in the 
Persian Gulf is not of record.


CONCLUSION OF LAW

Service connection for pituitary microadenoma or chronic 
disabilities manifested by blood in the stool, left shoulder 
pain, insomnia, a sore throat, painful urination, memory 
loss, fatigue/weakness, facial swelling, tearing of the eyes, 
internal bleeding, a rash on the hands (onychomycosis), cold 
sweats, and joint pain, on a direct basis, or as a sign or 
symptom of an undiagnosed illness, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.2(i), 3.303, 3.304, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from a myriad of 
conditions that are the result of his military service in the 
Persian Gulf during Operation Desert Shield/Storm.  He 
maintains that prior to his military service, he was in good 
health but that after his return from the Southwest Asian 
theatre of operations, and his subsequent release from active 
duty, he has been plagued by numerous symptoms and 
manifestations indicative of various diseases and 
disabilities. 

The Board acknowledges the fact that the veteran's service 
medical records are not available, apparently through no 
fault of his own.  It appears that VA has fulfilled its 
mandate to make all possible efforts in obtaining the 
veteran's service medical records.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  In such a case, VA bears a 
heightened duty to advise the veteran of this problem, and of 
possible alternative forms of evidence that he may submit in 
support of his claim.  See Smith v. Brown, 10 Vet. App. 44, 
48 (1998), citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994), and Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
Alternative forms of evidence include, but are not limited 
to: VA military files, statements from service medical 
personnel, statements from service comrades, reports of 
physical examinations conducted by employers or insurers, 
post-service treatment or pharmacy records, and letters 
written or photographs taken while the veteran was in 
service.  See VA Adjudication Procedure Manual, M21-1, Part 
III, para. 4.25(c).

In the Board's August 2000 remand, and in a July 1999 letter 
from the RO, the veteran was advised of the fact that his 
service medical records and his claims folder were missing 
and that he could furnish alternate documents in support of 
his claim.  The veteran produced a written statement 
concerning the circumstances of his claimed injuries and 
submitted copies of previously submitted documents.  The RO 
obtained additional documents concerning the veteran's claim.  
The Board notes that VA regulations do not require 
establishment of service connection through service medical 
records or original claims folder reports; it may be 
established by cognizable evidence from other medical and lay 
sources.  See Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).

At a December 1994 VA Persian Gulf Registry medical 
examination, the focus on the exam was on finding out whether 
the veteran was suffering from headaches, dizziness, joint 
pain, bloody stools, and disabilities of the back and left 
shoulder.  The examiner did not find any ratable disabilities 
for which the veteran's service could be deemed the cause 
thereof.  The examiner did note, however, that the veteran 
was suffering from some degenerative changes of the spine.  
However, the examiner did not relate these changes to the 
veteran's military service.

At a January 1997 VA General Medical Examination in January 
1997, the veteran complained of occasional rectal bleeding, 
insomnia, stress, and a sore back.  Upon completion of the 
examination, the physician opined that that the veteran had 
no physical impairments, but possibly had psychiatric 
problems.  The physician stated that he thought the veteran 
was a psychopath.  The physician noted that the veteran had a 
normal lumbar spine, no musculoskeletal disease, no arthritis 
of any joint, and his cardiac status was normal.

At a February 1997 psychiatric examination, the examiner 
reported that diagnosing the veteran with any particular 
disability was difficult because of possible malingering or 
an exaggeration of symptoms.  The doctor stated that he could 
not confirm a diagnosis of PTSD, and instead classified the 
veteran's psychiatric complaints as a personality disorder 
not otherwise specified (NOS) with narcissistic and 
antisocial features.  The doctor did not relate any of the 
veteran's physical symptoms, manifestations, or actual 
disorders with the veteran's military service or his service 
in the Persian Gulf.

At an October 1997 VA neurological examination, the veteran 
was diagnosed as suffering from cluster headaches and 
nonspecific dizzy spells.  However, the etiology of the 
headaches and dizzy spells was not given.

A November 1997 VA General Medical Examination report noted 
that the veteran complained of cluster headaches, blood in 
the stool, joint pain, fatigue, insomnia, dizzy spells, PTSD, 
anxiety and depression, painful urination, memory loss, 
internal bleeding, rash on the hands, cold sweats, and black 
spots with dizziness.  The diagnoses included  cluster 
headaches, a personality disorder, and PTSD.  There was no 
etiology provided.  The other items complained thereof were 
not found on examination.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.   
38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theatre of operations during Operation 
Desert Shield/Storm.  The theatre of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 U.S.C.A. § 1117(d), (f) (West 1991); 38 C.F.R. 
§ 3.317(d) (2002).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West Supp. 2002); 
38 C.F.R. § 3.317 (2002).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2002).

For the purposes of § 3.317(a)(1), "signs" or "symptoms" 
which may be manifestations of an undiagnosed illness 
include, but are not limited to: 

(1)  fatigue; 
(2)  signs or symptoms involving skin; 
(3)  headache; 
(4)  muscle pain; 
(5)  joint pain; 
(6)  neurologic signs or symptoms; 
(7)  neuropsychological signs or 
symptoms; 
(8)  signs or symptoms involving the 
respiratory system (upper or lower); 
(9)  sleep disturbances; 
(10)  gastrointestinal signs or symptoms; 
(11)  cardiovascular signs or symptoms; 
(12)  abnormal weight loss; and 
(13)  menstrual disorders. 

38 U.S.C.A. § 1117(g) (West 1991); 38 C.F.R. § 3.317(b) 
(2002).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2002).

To summarize, then, there are alternative means by which 
service connection might be established: (1) objective 
indications of chronic disability resulting from illness 
that cannot be attributed to a known diagnosis or that is 
attributable to a chronic multi-symptom illness; (2) 
competent evidence of direct incurrence or aggravation of a 
diagnosed illness or injury in service, with chronic 
residuals; or (3) competent medical evidence linking a 
current diagnosed disability with disease or injury shown in 
service. 

In the present case, the veteran served in Southwest Asia 
from December 18, 1990, to April 21, 1991.  Thus, as the 
veteran served in the Southwest Asia theatre of operations 
during the Persian Gulf War, the veteran is considered to be 
a Persian Gulf War veteran.

The veteran asserts that that he suffers from the following 
manifestations and symptoms:  bloody stools, left shoulder 
pain, insomnia, a sore throat, painful urination, memory 
loss, fatigue/weakness, face swelling, tearing of the eye, 
internal bleeding, rash on his hands (onychomycosis), joint 
pain, and PTSD.  However, despite the veteran's assertions, 
numerous medical examinations have not produced findings 
indicating that the veteran currently suffers from these 
various manifestations and symptoms.  The record does not 
contain any medical diagnoses of a disability or disease to 
which these various manifestations/symptoms may be attributed  

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West Supp. 2002).  A current disability is 
required to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 1991).  

As there is no competent medical evidence of record of a 
diagnosis/impairment consisting of bloody stools, left 
shoulder pain, insomnia, a sore throat, painful urination, 
memory loss, fatigue/weakness, face swelling, tearing of the 
eye, internal bleeding, a hand rash, cold sweats, and joint 
pain, the Board concludes that the veteran's claim for 
service connection for such is denied.  Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  The Court has further held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is cognizant of the fact that the veteran and his 
family members contend that the claimed disabilities were 
caused by the veteran's military service.  The veteran and 
his family members are competent to report that on which they 
have personal knowledge, that is what comes to them through 
their senses.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no documentation of record 
indicating that the veteran and his family members are 
competent to specialized medical training so as to be 
competent to render a medical opinion.  Consequently, their 
statements are insufficient to establish service connection 
for either disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Therefore, the benefit of the doubt 
rule is not for application.  Thus, the veteran's claims for 
entitlement to service connection are denied.

VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by an August 1997 statement of the case, August 1998 
and November 2002 supplemental statements of the case, the 
August 2000 Board remand, and a March 2002 letter.  In 
particular, the March 2002 letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  These documents further advised the veteran that 
it was his responsibility to either send medical treatment 
records from any private physicians regarding treatment for 
his claimed disabilities, or to provide a properly executed 
releases so that VA could request the records for him.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA medical 
records, VA examination reports, and identified private 
medical records.  Additionally, the veteran was afforded the 
opportunity present testimony at a hearing at the RO and has 
proffered written statements detailing his claim. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for blood in the stool is denied.  Service 
connection for left shoulder pain is denied.  Service 
connection for insomnia is denied.  Service connection for a 
sore throat is denied.  Service connection for painful 
urination is denied.  Service connection for memory loss is 
denied.  Service connection for fatigue and weakness is 
denied.  Service connection for facial swelling is denied.  
Service connection for tearing of the eyes is denied.  
Service connection for internal bleeding is denied.  Service 
connection for a rash of the hands and onychomycosis is 
denied.  Service connection for cold sweats is denied.  
Service connection for joint pain is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


